DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/24/2021 has been entered.  Claims 1-6 remain pending in the present application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joel Gotkin on 3/2/2021.

The application has been amended as follows: 

IN THE CLAIMS FILED 2/24/2021:
In claim 1, Line 14-15, enter the phrase “of the first plate” between the phrase “the first end portion” and “extending from an end”
In Claim 1, Line 20, replace the limitation “an outer side surface portion extending obliquely from the mounting base and toward the exhaust system part” with the limitation “an outer side surface portion of the 
In Claim 5, Line 14, enter the phrase “of the first plate” between the phrase “the first end portion” and “extending from an end”
In Claim 5, Line 20, replace the limitation “an outer side surface portion extending obliquely from the mounting base and toward the exhaust system part” with the limitation “an outer side surface portion of the second plate extending obliquely between the mounting base and the first end portion of the second plate toward the exhaust system part”
In Claim 6, Line 14, enter the phrase “of the first plate” between the phrase “the first end portion” and “extending from an end”
In Claim 6, Line 20, replace the limitation “an outer side surface portion extending obliquely from the mounting base and toward the exhaust system part” with the limitation “an outer side surface portion of the second plate extending obliquely between the mounting base and the first end portion of the second plate toward the exhaust system part”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amended claims define over the prior art of record in the Examiner’s position.  Applicant has effectively amended independent claims 1, 5 and 6 to distinguish over the closest prior art of record, Hayama US 2013/0075192 and Uzawa US 2014/0090926.  Specifically, the limitation of “an outer side surface portion of the second plate extending obliquely between the mounting base and the first end portion of the second plate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632